            Case 1:21-cv-03111-JMF Document 36 Filed 09/13/21 Page 1 of 1
                          Defendants' letter-motion requesting to adjourn the September 16, 2021
                          settlement conference (ECF No.Nixon
                                                            35) Peabody
                                                                  is GRANTED,LLP    and theA.conference
                                                                                   Jeffery         Meyer is
                          ADJOURNED to Friday, October 15, 2021 at 2:00 pm. The terms of the
                                                      50 Jericho Quadrangle        Partner
                                                                     Suite 300
                          Settlement Conference Scheduling
                                                      Jericho, NYOrder     (ECF No. 32) are incorporated by
                                                                    11753-2728
                          reference, the conference will take    place on
                                                                Attorneys at LawZoom
                                                              nixonpeabody.com
                                                                                       videoconference arranged by
                                                                                   T / 516.832.7537
                          Defendants' counsel, and the parties shall email the Court their pre-conference
                                                             @NixonPeabodyLLP      F / 844.557.9480
                                                                                   jmeyer@nixonpeabody.com
                          submissions by no later than Friday, October 8, 2021.

                              The Clerk of Court is respectfully directed to set this matter as a Settlement
September 13, 2021            Conference and close ECF No. 35.
Via ECF
                              SO ORDERED 9/13/2021
Honorable Sarah Cave
Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 702
New York, NY 10007

          RE:    Cantave et. al. v. All Metro Home Care Services of New York, Inc. et. al.
                 United States District Court, S.D.N.Y. Index No. 21-cv-03111(JMF)

Dear Magistrate Judge Cave:

         As you know, this firm represents defendants All Metro Home Care Services of New York, Inc., All
Metro Home Care Services, Inc., All Metro Field Service Workers Payroll Services Corporation, All Metro
Payroll Services Corporation, All Metro Management and Payroll Services Corporation, All Metro Aides
Inc., and David P. Middleton (collectively “Defendants”) in connection with the above-referenced matter.

         We submit this letter to respectfully request an adjournment of the settlement conference
scheduled for Thursday, September 16, 2021. Defendants are still in the process of acquiring responsive
payroll records that are critical to mediation and critical to ascertaining the calculation of potential damages
(if any) and relevant defenses. Thus, pursuant to Paragraph 9 of your Honor’s Standing Order, we are
seeking an adjournment because an adjournment would “permit the discovery and exchange of
information that would make the conference more fruitful.”

         In accord with Paragraph 9 of your Honor’s Standing Order, we have spoken with your Chambers
to obtain an alternative date and time that is within 45 days of the originally scheduled conference. Your
Honor’s Chambers provided us with October 15, 2021 at 2:00PM as an adjournment date for the settlement
conference. We have consulted with Plaintiffs’ counsel who has confirmed his availability for him and his
clients on October 15, 2021 at 2:00PM.

        Therefore, we respectfully request an adjournment of the settlement conference to October 15,
2021 at 2:00PM, which has been agreed to by all parties.

                                                            Very truly yours,




                                                            Jeffery A. Meyer




4827-5649-7146
